Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
3.	Claim 17 is rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a comparator for providing a result of the EOM operation performed based on the parameter and the pattern data from the memory device. See Figures 2 and 3.
4. 	Claims 1 and 9 are rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  comparing for providing a result of the EOM operation performed based on the parameter and the pattern data from the memory device. See Figures 2 and 3.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 4-10 and 12-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Brief et al. US Pub. No. 2019039176 (IDS). 
	As per claims 1-2, 7, 9-10, 15, and 17, Fig. 1 and 7 of Brief are directed to a method of operating a host device (102), the method comprising: transmitting, by the host device, a request command for performing an eye-opening monitor (EOM) operation (Fig. 7, pars. 53 and 54)) to a memory device (110); transmitting, by the host device, a parameter (par. 32) for performing the EOM operation to the memory device (720, par. 54); transmitting, by the host device, pattern data (proprietary data, 730, par. 55, or 540 of Fig. 5, par. 47) for performing the EOM operation to the memory device (730); and receiving, by the host device, a first response signal (740) including a result (740: WRITE BUFFER RESPONSE (GOOD)) of the EOM operation performed based on the parameter and the pattern data from the memory device.
	As per claims 4 and 12, Fig. 7 and paragraph 54 of Brief disclose further comprising receiving, by the host device, a second response signal (760, with status GOOD) from the memory device in response to the request command for performing the EOM operation, wherein the second response signal includes information on an amount of data receivable in one unit at the memory device (Fields 10 and 11, Fig. 2), and the parameter and the pattern data are transmitted to the memory device based on the information on the amount of data receivable in one unit at the memory device.
	As per claims 5 and 13, paragraph 33 of Brief discloses wherein the parameter includes at least one of a time offset value, a phase offset value, a voltage offset value (due to a power condition field), and phase resolution information.
	As per claims 6 and 14, paragraph 33 of Brief discloses wherein the first response signal includes least one of information on whether the EOM operation has been successfully performed and an error count value (Fields 12-15 contain a residual count, Fig. 2, par. 28) obtained according to the EOM operation.
	As per claims 8 and 16, Figs. 1 and 7 of Brief further comprising, prior to the transmitting the pattern data: receiving, by the host device, the pattern data for performing the EOM operation from the memory device (720).
	As per claim 18, Fig. 1 and paragraph 42 or 50 of Brief disclose wherein the EOM is included in a universal flash storage (UFS) interconnect (UIC) layer of the memory device.
	As per claim 19, Fig. 1 and paragraph 47 of Brief disclose wherein the UIC layer further includes a special function register (SFR) (115), and the parameter and the pattern data are stored in the SFR (par. 47).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	Claims 3, 11 and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Brief et al. US Pub. No. 20190391761 (IDS).  
	Brief discloses all the subject matter except for wherein a "MODE" field of the write buffer command is set to 1F. However, paragraphs 28 and 29 of Brief discloses that a "MODE" field by 4 in Fig. 2, par. 28 of the write buffer command and the requested command may be provided… a code associated with the requested command in paragraph 29. Therefore, it would have been obvious to a person of ordinary skill in the art at the time invention was made to recognize that Brief would give the specific code for the write buffer command which has the same function as recited by the claimed invention in order to command the storage device.
10.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of a Universal Flash Storage (UFS).
11.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827